Citation Nr: 0925544	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-21 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent prior to February 12, 1999, and in excess of 50 
percent beginning February 12, 1999, for bilateral pes 
planus/plantar fasciitis.

2.  Entitlement to a grant of total disability based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1982 to 
April 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision which 
granted an initial disability rating of 30 percent effective 
July 1, 1997 for the Veteran's service-connected bilateral 
pes planus, and on appeal from an April 2003 rating decision 
which increased the initial disability rating for bilateral 
pes planus/plantar fasciitis from 30 percent to 50 percent 
effective January 22, 2003.  These decisions were issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In a rating decision dated in June 2003 the RO granted an 
earlier effective date of April 16, 2001, for the initial 50 
percent rating for bilateral pes planus/plantar fasciitis.

In May 2008 the Board remanded the matter for additional 
development, including provision to the Veteran of a 
compensation and pension (C&P) examination.  The report of 
that examination, which was duly conducted in July 2008, has 
been associated with the claims file.

In a rating decision dated in January 2009 the RO found clear 
and unmistakable error in the assigned effective date of 
April 16, 2001, for the 50 percent rating for bilateral pes 
planus/plantar fasciitis and granted a "retroactive 
increased evaluation" to 50 percent effective February 12, 
1999.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  Prior to February 12, 1999, the Veteran's bilateral pes 
planus/plantar fasciitis disability was improved by 
orthotics, so a rating in excess of 30 percent for that time 
is not warranted.

2.  The Veteran has been accorded the highest possible rating 
of 50 percent under the schedular provisions for evaluation 
of feet disabilities since February 12, 1999. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior 
to February 12, 1999, for a bilateral pes planus/plantar 
fasciitis disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.59, 4.71a, 
Diagnostic Codes 5276-5284 (2009). 

2.  The criteria for a rating in excess of 50 percent 
beginning February 12, 1999, for a bilateral pes 
planus/plantar fasciitis disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.59, 
4.71a, Diagnostic Codes 5276-5284 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher initial rating for his service-
connected bilateral pes planus/plantar fasciitis disability.  
The Board notes that this disability has been evaluated under 
the provisions of Diagnostic Code 5276 throughout the appeal 
period.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59. 

Under the provisions of Diagnostic Code 5276, a 
noncompensable evaluation is warranted for mild unilateral or 
bilateral acquired flatfoot (pes planus) with symptoms which 
are relieved by built-up shoes or arch supports.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  A 10 percent evaluation is 
warranted for moderate bilateral acquired flatfoot (pes 
planus) where the weight-bearing lines are over or medial to 
the great toes and there is inward bowing of the tendo 
achillis and pain on manipulation and use of the feet.  Id.  
A 30 percent evaluation is warranted for severe bilateral 
acquired flatfoot (pes planus) manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  Id.  The 
highest rating of 50 percent rating is warranted for 
pronounced bilateral acquired flatfoot (pes plans) manifested 
by marked pronation, extreme tenderness of the plantar 
surfaces of the feet, and marked inward displacement and 
severe spasm of the tendo achillis on manipulation which is 
not improved by orthopedic shoes or appliances.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA and private treatment records dating from 1998, as set out 
below, show treatment, including injections, oral 
medications, physical therapy, and the use of orthotics, for 
bilateral foot pain, stiffness, and swelling.  

A March 1998 examination report from a private treating 
podiatrist noted the Veteran's complaints of chronic pain in 
his arches.  Vascular examination found bilateral dorsalis 
pedis of 2/4.  Examination also found collapsing arches upon 
weight-bearing, bilaterally, and bilateral pronation of the 
ankles, medially.  Diagnosis was bilateral pes planus and 
pronated ankles secondary to the pes planus.  Recommendation 
was for "functional orthotics to improve biomechanics of 
feet."  

A VA medical record dated in July 1998 documents the Veteran 
as reporting for casting for orthotics.  A follow-up VA 
Podiatry Clinic record dated in November 1998 noted that the 
Veteran reported improvement after the use of orthotics for 
one month but complained of pain after several hours of 
standing.  The Veteran was observed as wearing dress shoes.  
Diagnosis was "pronation syndrome."  Treatment regime 
included continued use of orthotics and a prescribed 
nonsteroidal anti-inflammatory drug.

A VA Podiatry Clinic record dated in February 1999 reflects 
the Veteran's complaints of pain in the arches of both feet, 
aggravated by standing after several hours of standing.  
Examination found severely decreased arches, but there were 
no open lesions, and the feet were vascularly and 
neurologically intact.  Diagnosis was "pronation syndrome."  
Treatment regime included modification of orthotics and 
change in shoe brand.

VA treatment notes dated February 1, 2001, noted that there 
was "tenderness on deep palpation of soles of feet and 
heels."  The following date the Veteran was "issued a 
walking cane with instruction in proper use and he is able to 
ambulate well."  X-rays taken in February 2001 revealed "no 
distinct bone or joint abnormality."

The report of a March 2001 examination report from the 
Veteran's private treating podiatrist advised that 
neurological examination was within normal limits.  Vascular 
examination found bilateral dorsalis pedis pulse of +2/4; 
bilateral posterior tibial pulse of +2/4; bilateral capillary 
filling time of one second; and bilateral temperature 
gradient within normal limits.  Observation of gait showed 
pronation of both feet with collapse of the longitudinal 
arch.  X-rays of both feet revealed "a mild calcified spur 
near the insertion of the Achilles tendon at the posterior 
aspect of the calcaneus consistent with retrocalcaneal 
exostosis."  Diagnosis was tendonitis, Achilles tendon.  The 
Veteran was administered an injection of pain medications 
into the heels of his feet.  

VA treatment notes dated in May 2001 document complaints of 
right heel pain, which the Veteran described as rising to a 
pain level of 10/10.  He stated that he had lost one of his 
orthotics some three years earlier, and reported taking his 
prescribed nonsteroidal anti-inflammatory drug 
"occasionally."  Physical examination found skin to be 
warm, dry, and intact bilaterally.  Bilateral dorsalis pedis 
and posterior tibial pulses were 2/4, and the feet were 
neurologically intact.  There was pain on palpation of the 
right medical calcaneal tuberosity, and decreased medial 
arches in both feet.  Diagnosis was plantar fasciitis right 
foot and bilateral pes planus.  The Veteran was administered 
an injection in his right heel, and was scheduled for casting 
for orthotics.  

VA treatment notes dated in July 2001 document complaints of 
right heel pain of about two weeks duration.  The Veteran 
reported that his last injection had helped for about two to 
three months.  Physical examination found skin color, 
texture, and temperature to be within normal limits.  
Bilateral dorsalis pedis and posterior tibial pulses were 
2/4, and the feet were neurologically intact to light touch.  
There was pain on palpation of the right medical calcaneal 
tuberosity, and decreased medial arches bilaterally.  
Diagnosis was plantar fasciitis right foot and bilateral pes 
planus.  The Veteran was administered an injection in his 
right heel; provided with orthotics; and given instructions 
on stretching exercises.  

In September 2001 the Veteran was accorded a C&P feet 
examination.  During the examination he complained of pain, 
weakness, stiffness, swelling, fatigability, and lack of 
endurance, and reported that he took oral medications and 
used a cane and arch supports.  He also reported an 
additional impairment of 5 percent when walking or standing 
too long.  

Physical examination revealed that both feet appeared normal 
except for the pes planus; the Veteran had a very stiff gait; 
both feet were painful on motion, and motion stopped when 
pain began.  There was also evidence of painful motion, 
instability, weakness and tenderness, and the Veteran's gait 
was very stiff, but he did not use a cane.  There was, 
however, an ankle brace on the right ankle, described as 
muslin with stays, over the instep of his foot and up to the 
top of his ankle.  The examiner further reported that there 
were no callosities or unusual shoe wear patterns; no 
vascular or skin changes; no hammertoes, and no hallux 
valgus; but the Veteran's posture on standing, squatting, 
supination, pronation, and on arising on toes and heels was 
very poor.  His arches were 1 centimeter from the floor, and 
the examiner averred that the Achilles tendon, valgus, and 
fore and midfoot malalignment were not correctable on 
manipulation, which caused pain.  Diagnosis was "pes planus, 
bilateral, congenital."  The examiner added that this was a 
clinical opinion based on physical examination, and noted 
that x-rays taken in September 2001 did not confirm the 
diagnosis.

VA pain assessment record dated in November 2001 documents 
the Veteran as reporting average foot pain of 6 on a scale of 
0 to 10.  

VA treatment records dated in January 2002 document the 
Veteran as reporting spasms in his feet for three months that 
were worse after prolonged sitting.  Physical examination 
found "no pain on palpation of feet."  Deep tendon reflexes 
were 2+.

In May 2002 the Veteran underwent a private examination for 
Social Security disability purposes.  During the examination 
he complained of chronic foot pain.  He also relayed a 
history of a fracture to his right ankle in 1998, which he 
said required placement of rods and screws.  He reported that 
his treatment regime consisted of anti-inflammatories, 
orthotics for his shoes, and occasional steroid injections, 
and added that he had had no orthopedic follow-up; only 
podiatry care.  He reported that he used a cane for 
ambulation, but admitted that he was able to do light 
housework, including cooking, washing dishes, fixing beds, 
sweeping, mopping, and driving a motor vehicle.  The 
physician noted that the Veteran ambulated with "a mild 
degree of stiffness due to alleged pain in the feet."  
Physical examination revealed a "mild to moderate degree of 
flat feet" with "no deformity otherwise to the foot or 
ankle."  The physician added that the Veteran did not use 
his prescribed cane during the examination, and averred that 
"it does not appear medically necessary."  Diagnosis, in 
pertinent part, was as follows:  "Chronic foot pain 
secondary to possible flat feet disorder.  The problem seems 
to be mild to moderate at most, probably improved by the use 
of orthotics and probably avoidance of extended standing and 
walking.  Symptoms are mild to moderate and the claimant 
appears capable of sedentary to light range and probably even 
better functional capacity."

In a treatment note dated in August 2002 a private treating 
podiatrist wrote that the Veteran "admits to fracturing his 
right ankle in 1991."  Objective findings were as follows:

Pedal pulses were palpable and within 
normal limits.  Hyperhydrosis was 
detected bilaterally with negative signs 
of secondary systemic sepsis, necrosis, 
or any other complications.  Positive 
tenderness was elicited upon palpation 
of the medial tubercle bilaterally.  
Positive tenderness was elicited upon 
palpation of the Achilles Tendon and 
metatarsal area bilaterally with 
discomfort in the right foot greater 
than the left.

According to the physician, the Veteran "appears to be 
suffering from plantar fasciitis, pes planus deformity, 
tenosynovitis and hyperhydrosis."  

In a follow-up treatment note dated in September 2002 the 
podiatrist wrote that the Veteran "still admits to a 
moderate amount of discomfort" despite his use of prescribed 
orthotics.  X-rays apparently confirmed evidence of soft 
tissue swelling and osteophytic lipping in the tarsal area 
indicative of chronic arthritis in both feet, particularly in 
the left tarsal area.  Recommendation was as follows:

Non-steroidal anti-inflammatory agent, 
stretching and strengthening exercises 
and custom orthotics as well as 
possibility of custom shoe gear should 
prove beneficial in allowing patient to 
ambulate pain free and also lead a 
productive lifestyle.  Follow up visit 
to occur on a p.r.n. basis.  

In January 2003 the Veteran was accorded a general C&P 
examination.  During the examination he complained of chronic 
bilateral foot pain.  He reported that he had "had orthotics 
built on several occasions with minimal relief of his pain."  
He further reported that walking and prolonged standing 
caused pain, aching, and fatigue of the feet, and said that 
nonweightbearing rest was the only thing that provided some 
relief.  

Physical examination revealed flat arches bilaterally, 
painful with weightbearing and on palpation, and feet were 
"excessively sweaty."  The examiner reported that the 
Veteran was "unable to tandem walk due to pain in both feet 
and instability of the right ankle."  He was also unable to 
squat and kneel.  Heels rolled inward or pronated, and 
"valgus heel position" was noted.  The examiner added that 
there was marked pain on palpation of the soles of both feet.  
X-rays of the feet revealed pes planus and hammer toes.  
Diagnoses were hyperhidrosis of the feet; pes planus, 
hammertoes, and callus formation with mild to moderate 
functional loss due to pain; and bilateral plantar fasciitis.  
According to the examiner, the Veteran's pes planus caused 
excessive strain on the plantar fascia resulting in plantar 
fasciitis.  He added that there was moderate loss of function 
of the plantar fascia due to pain, bilaterally.

VA treatment records dating from July 2003 to September 2004 
advised of a steady gait, and no edema, cyanosis or clubbing 
in the extremities.

VA Podiatry Clinic records dated in March 2006 document the 
Veteran as reporting progressively worsening left foot pain 
on the bottom of the foot shooting up the outside of his left 
leg of some 6 to 8 months duration.  He also complained of 
right ankle pain secondary to post-service fracture.  
Physical examination found as follows:

Palpable pedal pulses bilateral.  
Soreness with active resisted eversion 
of the left foot.  Discomfort with 
palpation to plantar medial arches 
bilateral.  Negative tinel sign with 
percussion to the left aural or 
posterior tibial nerve.  Decreased ankle 
joint dorsiflexion on the right compared 
to left.  Good muscle strength and 
subtalar joint range of motion exercises 
bilateral.  Conventional non-weight 
bearing x-rays of both feet from Feb. 13 
are positive for very small calcaneal 
spurs.  The report also states there is 
moderate to severe osteoarthritis of the 
right ankle.

Diagnosis was "pes planus, left foot peroneal strain and 
plantar fasciitis bilateral; history of post-traumatic right 
ankle degenerative joint disease."

Analysis

From the outset the Board notes that the Veteran is currently 
assigned the highest rating possible under Diagnostic Code 
5276, so a rating in excess of 50 percent under this 
criterion since February 12, 1999, is not available.  38 
C.F.R. § 4.71a, Diagnostic Code 5276.  As regards a rating in 
excess of 30 percent under Diagnostic Code 5276 prior to 
February 12, 1999, the Board notes that while medical records 
in 1998 show treatment for chronic pain, collapsing arches 
upon weight bearing, and bilateral pronation of the ankles, 
in November 1998 the Veteran reported improvement with 
orthotics.  In fact, a November 1998 VA treatment provider 
noted that the Veteran was wearing dress shoes; after 
dispensation to him of orthotics.  Since the Veteran's 
symptoms were, by his own report, improved with orthotics 
prior to February 12, 1999, the criteria for the highest 
rating of 50 percent are not met.  Id.

The Board further finds that a higher rating under any 
alternative diagnostic criteria is not warranted.  The 
Veteran does not have a diagnosis of weak foot, claw foot, 
hallux valgus, hallux rigidus, or anterior metatarsalgia 
(Morton's disease), so evaluation under Diagnostic Codes 
5277, 5278, 5279, 5280, and 5281 is not warranted.  Although 
x-rays in January 2003 showed hammertoes, there is no report 
by any treatment provider of "all toes hammertoes."  A 
separate compensable rating under the provisions of 
Diagnostic Code 5282 is thus not warranted.  See also 38 
C.F.R. § 4.14 (The evaluation of the same disability under 
various diagnoses is to be avoided.).  In addition, the 
record contains no evidence of any malunion or nonunion of 
the feet secondary to the Veteran's service-connected 
bilateral pes planus/plantar fasciitis disability, and the 
highest rating under Diagnostic Code 5284 is 30 percent, so 
evaluation under Diagnostic Codes 5283-5284 is not warranted.  

The Board notes that the Veteran was diagnosed in 2002 with 
"chronic arthritis in both feet," so consideration under 
the provisions of Diagnostic Code 5003 is warranted.  
However, limitation of motion is contemplated in the 
currently assigned diagnostic criteria.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5276.  Consequently, a separate rating 
under Diagnostic Code 5003 may not be assigned.  Moreover, as 
the evidence showed that, prior to February 12, 1999, the 
condition was improved by orthotics, the Veteran's request 
for a higher initial disability rating in excess of 30 
percent is denied.  In addition, the Veteran was thereafter 
in receipt of the highest schedular rating and accordingly a 
schedular rating in excess of 50 percent beginning February 
12, 1999, must also be denied.  38 C.F.R. § 3.102.

In accordance with DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), the Board has carefully considered the Veteran's 
complaints of bilateral foot pain; however, the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Moreover, loss 
of motion from pain, weakened movement, excess fatigability, 
and incoordination has already been factored into the 
currently assigned diagnostic criteria under which the 
Veteran's bilateral foot disability is rated (see 38 C.F.R. § 
4.71a, Diagnostic Code 5276), and the current ratings for the 
Veteran's bilateral foot disability are already greater than 
the minimum compensable rating available under the assigned 
diagnostic criteria.  Id.  

The Board has also considered whether a staged rating is 
appropriate; however, since, as explained above, the evidence 
does not meet the criteria for an increased rating at any 
period of time covered by this appeal that is prior to 
February 12, 1999, therefore, the application of staged 
ratings is not warranted.  Moreover, the Veteran is 
thereafter at the highest schedular evaluation so again the 
application of staged ratings is not warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505, (2007).  

The assignment of an extra-schedular rating was also 
considered.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Id.

Under the approach prescribed by VA, if the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral is required.  In the 
second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1). (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case, the rating criteria reasonably describe the 
Veteran's disability level and symptomatology, therefore, the 
assigned ratings are adequate.  In that regard, it is noted 
that the Veteran has reported temporary improvement with 
injections and that one examiner in May 2002 opined that his 
disability was only mild to moderate in degree.  In September 
2002, the Veteran reported to a podiatrist that he had only a 
moderate amount of discomfort despite use of the orthotics.  
However, there is other evidence of record, which was 
described above, which supports the 30 percent and 50 percent 
evaluations for the periods of time for which they are 
assigned.  The disability does result in pain, weakness, and 
instability that affects his ability to walk and stand for 
lengthy periods of time.  At times the Veteran has reported 
that he left his most recent employment due to his feet.  
However, other times he referred to a combination of 
disabilities that required him to leave including his 
nonservice-connected ankle disability, knee disability, and a 
psychiatric disability.  A recent VA examination report 
indicates the disability results in an inability to perform 
tasks requiring standing or walking and but that he could do 
sedentary work.  However, the assigned ratings contemplate 
that the disability picture presented will be commensurate 
with the effects resulting from the criteria required for a 
30 or 50 percent rating.  The assigned ratings contemplate 
that there will be industrial impairment commensurate with 
those levels.  Accordingly, the Board finds that the level of 
severity and symptoms as previously expounded are 
contemplated within the assigned schedular criteria.  See 
Thun.  Referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case the Veteran's appeal for a higher disability 
rating stems from his disagreement with the rating decision 
that awarded service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

Regarding the duty to assist, VA and private treatment 
records have been obtained and associated with the claims 
file.  In addition, the Veteran has been accorded multiple 
C&P examinations; the reports of which are of record.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  


ORDER

An initial disability rating in excess of 30 percent prior to 
February 12, 1999, for bilateral pes planus/plantar fasciitis 
is denied.

An initial disability rating in excess of 50 percent 
beginning February 12, 1999, for bilateral pes planus/plantar 
fasciitis is denied.


REMAND

In addition to the foregoing, the Veteran maintains that he 
is unable to work, and requests a grant of TDIU.  He reports 
that he last worked in February 2002, and says that he was 
granted a medical retirement.  U.S. Office of Personnel 
Management (OPM) records confirm that he was approved for a 
disability retirement in February 2002.  He was also granted 
Social Security (SSA) disability benefits effective February 
2002.  SSA records document the Veteran as reporting that he 
completed high school and at least four years of college; and 
as having last worked in February 2002.  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  If a veteran is unemployable due to 
service-connected disability, and the percentage requirements 
of 38 C.F.R. § 4.16(a) are not met, the case should be 
submitted to the Director of Compensation and Pension for 
consideration of an extraschedular rating. 38 C.F.R. 38 
C.F.R. §§ 3.321(b), 4.16(b).

In May 2002 the Veteran underwent a functional assessment by 
a private physician.  During the examination the Veteran 
complained of chronic foot pain which he related to chronic 
flat feet and heel spurs.  He reported that his treatment 
regime consisted of anti-inflammatories, orthotics for his 
shoes, and occasional steroid injections, and added that he 
had had no orthopedic follow up; only podiatry care.  He also 
relayed a history of a fracture to his right ankle in 1993, 
which required placement of rods and screws, and which left 
him with some persistent pain to the right ankle.  He 
reported that he used a cane for ambulation, but admitted 
that he was able to do light housework, including cooking, 
washing dishes, fixing beds, sweeping, mopping, and driving a 
motor vehicle.  The physician noted that the Veteran 
ambulated with "a mild degree of stiffness due to alleged 
pain in the feet."  He also noted that the Veteran did not 
use his prescribed cane during the examination, and averred 
that "it does not appear medically necessary."  

Physical examination revealed healed arthroscopic scars to 
the left knee with mild crepitus and mild pain, but normal 
range of motion.  Examination also revealed a "mild to 
moderate degree of flat feet" with "no deformity otherwise 
to the foot or ankle."  Pulses were +2 bilaterally with no 
edema.  Motor strength was 5/5 without atrophy.  Sensory 
examination revealed no focal sensory defects.  Deep tendon 
reflexes were +2 bilaterally, and Babinsky was negative.  
Diagnosis was, in pertinent part, "chronic foot pain 
secondary to possible flat feet disorder."  The physician 
averred that the problem appeared to be mild to moderate at 
most, probably improved by the use of orthotics and probably 
avoidance of extended standing and walking.  He added that 
the Veteran appeared capable of sedentary to light range work 
and probably even better functional capacity, and stated that 
the Veteran "can stand and/or walk with breaks every 30 
minutes, probably two hours or much more during a routine 
eight-hour day . . . [and] can sit six hours or more in an 
eight-hour day with breaks every two hours."  He noted that 
the Veteran has mild limitation in pulling, mild to moderate 
limitation in climbing, and should avoid temperature 
extremes; but averred that the Veteran is frequently able to 
lift and carry 10 to 25 pounds; occasionally able to lift and 
carry 20 to 50 pounds; has no limitation in bending, 
stooping, crouching, kneeling, balancing, crawling, feeling, 
reaching, fingering, or handling; and has no visual or 
communicative impairment.  

In July 2008 the Veteran was accorded another C&P 
examination.  The examiner reported that the claims file and 
medical records were reviewed.  During the examination the 
Veteran complained of pain in the heels of both feet, and of 
occasional aching on the outside of his feet.  He reported 
that his pain was mostly with weightbearing, but said that he 
also had aching pain when resting.  He complained that 
standing and walking caused pain, and said that he used a 
cane.  The examiner noted that the Veteran had had surgery on 
the right ankle, which the Veteran said "hurts all the 
time" at a pain level of about 8/10.  He also complained of 
intermittent swelling and stiffness in the right ankle while 
seated.  He averred that he was unable to walk much, but said 
that he drove cars and made deliveries twice a week.  The 
examiner noted that the Veteran presented for examination 
with a cane.  

Physical examination found moderate antalgia, but the 
examiner remarked that the Veteran was able to walk 
unassisted.  The examiner further reported as follows:

He has bilateral pes planus.  He has 
deformity of the right ankle with 
prominence of the medial malleolus.  
The posterior tibial pulses are 2+.  
Dorsalis pedis is 2+ and not felt on 
the right.  However, there is no 
discoloration or gangrenous changes.  
There is tenderness over the medial 
aspect of both heels more on the right 
side.  There is no other tenderness.  
There are no ulcers, no calluses, no 
edema, and no instability.  Hallux 
valgus 20 degrees on the right side, 10 
degrees on the left side.  There are 
hammertoes mild, 2/4 bilaterally.  Toe 
movements are not restricted.  There is 
no thickening, tenderness or 
inflammation of the Achilles tendon.  
The alignment of the Achilles tendon is 
normal both in weightbearing and 
nonweightbearing.  Right ankle: there 
is tenderness over the medial malleolus 
and there is significant deformity of 
the medial malleolus of the ankle.  
There is no evidence of inflammation.  
Dorsiflexion is 6 degrees and he 
complained of some pain.  Plantar 
flexion is 20 degrees, inversion is 15 
degrees and eversion is 10 degrees.

Diagnoses were (1) bilateral pes planus, plantar fasciitis, 
hallux valgus, and hammer toes; and (2) post traumatic 
degenerative arthritis of the right ankle, post open 
reduction internal fixation.  According to the examiner, the 
Veteran's bilateral foot pes planus and plantar fasciitis are 
at least as likely as not responsible for his inability to 
perform tasks that require standing or walking, but "purely 
based on his service-connected conditions, sedentary work is 
possible."  

According to the medical evidence of record the Veteran is 
able to perform sedentary work; however, the Board notes the 
Veteran reported that his last substantial gainful employment 
as a Supply Tech entailed "very long periods of standing, 
walking, and lifting of medical supplies and equipment."  He 
also reported that his duties included "loading and 
unloading equipment, containers, and pushing carts weighing 
50 to 200 pounds," and reiterated that his job required 
"constant walking."  Prior to that job, he worked as a 
baggage handler for an airline.  

Caselaw provides that in determining eligibility for TDIU, 
the Board must consider the Veteran's disability in the 
context of his employment and educational background.  
VanMeter v. Brown, 4 Vet. App. 477, 479 (1993); see also 
Vettese v. Brown, 7 Vet. App. 31, 34 (1994) (the Board must 
consider the subjective and individual factors that 
demonstrate the appellant's inability to secure substantially 
gainful employment, such as his occupational history and 
training).  Inasmuch as there is evidence (including 
determinations made by the U. S. Office of Personnel 
Management and the Social Security Administration) that the 
Veteran lacks the residual capacity to perform those tasks 
associated with his occupational history and training due in 
part to his service-connected bilateral foot disability, the 
Board finds that referral to the Director of Compensation and 
Pension for consideration of an extraschedular rating is 
warranted.  38 C.F.R. § 3.321.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Refer the claim to the appropriate 
department officials under 38 C.F.R. § 
4.16(b) for extraschedular consideration.

2.  If the benefit sought on appeal is not 
granted, readjudicate the issue on appeal.  
If the benefit sought remains denied, the 
Veteran must be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


